ORDER
I,Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that G. William Jar-man, Louisiana Bar Roll number 7238, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
NEW ORLEANS, LOUISIANA, this _day of_, 2015.
FOR THE COURT:
/s/
Justice, Supreme Court of Louisiana